DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/22/2021 has been entered.

Terminal Disclaimer
The terminal disclaimers (2) filed on 10/22/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent 11033854 B2 and U.S. Patent 11033852 B2 have been reviewed and are accepted.  The terminal disclaimers (2) have been recorded.

Response to Arguments
Applicant’s arguments, see Remarks filed on 10/22/2021, with respect to current claims 11-12 and 14-25 have been fully considered and are persuasive.  The previous 102(a)(1) rejection has been withdrawn. 


Election/Restrictions
This application is in condition for allowance except for the presence of claims 1-10 directed to invention non-elected without traverse.  Accordingly, claims 1-10 have been canceled (see ‘Examiner’s Amendment’ below for authorization from Attorney Brent R. Knight).

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Brent R. Knight, Reg. No. 54,226, on December 17th, 2021.
The application has been amended as follows: 

	Previously withdrawn claims 1-10 are now canceled.

	Amended, independent claim 11 recites “each of the adsorbent bed units is configured to pass” on lines 2-3.

	Claim 11 should now recite “each of the plurality of adsorbent bed units is configured to pass” on lines 2-3.

Amended, independent claim 11 recites “each of the adsorbent bed units is configured to remove” on line 4.
	Add “plurality of” in front of ‘adsorbent bed units is configured to remove’ on line 4 to maintain consistency.
	Claim 11 should now recite “each of the plurality of adsorbent bed units is configured to remove” on line 4.

Amended, independent claim 11 recites “wherein each of the adsorbent bed units comprise:” on lines 5-6.
	Add “plurality of” in front of ‘adsorbent bed units comprise:’ on line 6 to maintain consistency.
	Claim 11 should now recite “wherein each of the plurality of adsorbent bed units comprise:” on lines 5-6.

	Amended, independent claim 11 recites “extending between the respective manifold and the” on lines 10-11.
	Amend claim 11 to instead recite “extending between a respective manifold and the” on lines 10-11 for further clarity.

	Amended, independent claim 11 recites “with transition of different streams through the adsorbent bed units between the two or more steps in the swing adsorption cycle” on lines 13-14.
	Amend claim 11 to instead recite “with transition of the different streams through the adsorbent bed unit between the two or more steps in the swing adsorption cycle” on lines 13-14 for further clarity and to maintain consistency.

	Amended, independent claim 11 recites “to dampen temperature pulses” on line 15.
	Add “the” in front of ‘temperature pulses’ on line 15 for further clarity.
	Claim 11 should now recite “to dampen the temperature pulses” on line 15.

	Dependent claim 14 recites “during a cooling step,” on lines 7-8.
	Change “a cooling step,” to “the cooling step,” on lines 7-8 for further clarity.
	Claim 14 should now recite “during the cooling step,” on lines 7-8.

	Dependent claim 15 recites “during a heating step.” on line 4.
	Change “a heating step.” to “the heating step.” on line 4 for further clarity.
	Claim 15 should now recite “during the heating step.” on line 4.

	Dependent claim 16 recites “configured to pass a cooling stream to the plurality of adsorbent bed units during a cooling step and a cooling purge” on lines 4-5.
the cooling stream to the plurality of adsorbent bed units during the cooling step, and a cooling purge” on lines 4-5 for further clarity.

	Dependent claim 16 recites “to pass a heating stream to another of the plurality of adsorbent bed units during a heating step, and a second purge product manifold configured to pass a heating purge product stream from the plurality of adsorbent bed units during the heating step.” on lines 7-10.
	Amend claim 16 to instead recite “to pass a heating stream to another of the plurality of adsorbent bed units during a heating step, and a second purge product manifold configured to pass a heating purge product stream from the another of the plurality of adsorbent bed units during the heating step.” on lines 7-10 to maintain consistency.

	Dependent claim 17 recites “to form a heating stream.” on line 3.
	Change “a heating stream.” to “the heating stream.” on line 3 for further clarity.
	Claim 17 should now recite “to form the heating stream.” on line 3.

	Dependent claim 19 recites “with the transition of the different streams through the adsorbent bed units between the two or more steps in the swing adsorption cycle.” on lines 4-5.
unit between the two or more steps in the swing adsorption cycle.” on lines 4-5 to maintain consistency.

	Dependent claim 20 recites “configured to provide sufficient thermal capacitance to dampen temperature pulses in the” on lines 2-3.
	Amend claim 20 to instead recite “configured to provide the sufficient thermal capacitance to dampen the temperature pulses in the” on lines 2-3 for further clarity.

Other Reference Considered
Sircar et al. (U.S. 4,770,676) (hereinafter “Sircar”) teaches a process for recovering methane from a land fill gas system (see Sircar FIG. 1) comprising a plurality of adsorbent bed units/columns (see Sircar FIG. 1, two adsorbent columns 21, 22) (see Sircar FIG. 1, four adsorption columns A, B, C, D) further including an adsorbent material/bed (see Sircar col. 3 lines 14-19 – “…the TSA pretreat section comprises two adsorbent columns 21, 22 operated alternately in parallel...the impurity-laden adsorbent bed in the companion column is being subjected to regeneration.”) (see Sircar col. 3 lines 29-31 – “The PSA system illustrated comprises four adsorption Columns A, B, C, D, operated sequentially in parallel.”) (see Sircar col. 3 lines 48-50 – “(c) Thermal regeneration of the adsorbent…(d) Cooling the regenerated adsorbent…”), a plurality of manifolds (see Sircar FIG. 1, manifolds 55, 65, 75 and 85) (see Sircar col. 3 lines 38-40 – “The PSA section, as well as the TSA section are provided with the required switch valves and gas flow manifolds.”), and a plurality of valves (see Sircar FIG. 1, valves 15, 

Allowable Subject Matter
Claims 11-12 and 14-25 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding amended, independent claim 11, Johnson et al. (U.S. 2017/0056810 A1) (hereinafter “Johnson”) is considered the closest prior art.  Specifically, Johnson teaches a cyclical swing adsorption system (Examiner’s note:  FIGS. 1-2 of Johnson are the exact same as FIGS. 1-2 of the current application) (see Johnson FIG. 1, a 
a plurality of adsorbent bed units coupled to a plurality of manifolds (see Johnson FIG. 1, a plurality of adsorbent bed units 102 and a plurality of manifolds 106) (see Johnson FIG. 2, a diagram 200 of a portion of an adsorbent bed unit, and a plurality of manifolds 242, 244, 248, 250, 252, 254, 256, 258, and 260) (see Johnson paragraph 7 – “The swing adsorption processes typically involve adsorbent bed units…”) (see Johnson paragraph 44 – “In this system, the adsorbent bed units, such as adsorbent bed unit 102, may be configured for a cyclical swing adsorption process for removing contaminants from feed streams…the adsorbent bed unit 102 may include various conduits (e.g., conduit 104) for managing the flow of fluids through…may be coupled to a manifold (e.g., manifold 106) to distribute the flow of the stream to, from or between components...”) (see Johnson paragraph 45 – “The poppet valves may provide fluid 
a housing (see Johnson paragraph 45 – “…the adsorbent bed unit 102 may include a housing, which may include a head portion and other body portions…an adsorbent bed disposed within the housing and a plurality of valves (e.g., poppet valves) providing fluid flow passages through openings in the housing between the interior region of the housing and locations external to the 
an adsorbent material disposed within the housing (see Johnson FIG. 2, an adsorbent bed 210) (see Johnson paragraph 45 – “…the adsorbent bed unit 102 may include a housing, which may include a head portion and other body portions…an adsorbent bed disposed within the housing and a plurality of valves (e.g., poppet valves) providing fluid flow passages through openings in the housing between the interior region of the housing and locations external to the interior region of the housing…”) (see Johnson paragraph 46 – “The adsorbent bed comprises a solid adsorbent material capable of adsorbing one or more components from the feed stream…”) (see Johnson paragraph 47 – “…includes a housing or body, which may include a cylindrical wall 214 and cylindrical insulation layer 216 along with an upper head 218 and a lower head 220.  An adsorbent bed 210 is disposed between an upper head 218 and a lower head 220 and the insulation layer 216…”); and
a plurality of valves (see Johnson FIG. 2, a plurality of valve assemblies 222 to 240) (see Johnson paragraph 45 – “…the adsorbent bed unit 102 may include a housing, which may include a head portion and other body portions…an adsorbent bed disposed within the housing and a plurality of valves (e.g., poppet valves) providing fluid flow passages through openings in the housing between the interior region of the housing and locations external to the interior region of the housing…”), wherein at least one of the plurality of valves is associated with one of the plurality of manifolds and manages fluid flow along a flow path extending between the respective manifold and the adsorbent material (see Johnson paragraph 8 – “…various adsorbent bed units may be coupled together with conduits and valves to manage the flow of fluids.”) (see Johnson paragraph 45 – “…the adsorbent bed unit 102 may include a housing, which may include a head portion and other body portions…an adsorbent bed disposed within the housing and a plurality of valves (e.g., poppet valves) providing fluid flow passages through openings in the housing between the interior region of the housing and locations external to the interior region of the housing…the adsorbent bed unit may include one or more poppet valves, each in flow communication with a different conduit associated with different streams.  The poppet valves may provide fluid communication between the adsorbent bed and one of the respective conduits, manifolds or headers.”) (see Johnson paragraph 48 – “The upper head 218 contains various openings…to provide flow passages through the inlet manifolds 242 and 244 and the outlet manifolds 248, 250 and 252, while the lower head 220 contains various openings…to provide flow passages through the inlet manifold 254 and the outlet manifolds 256, 258 and 260.  Disposed in fluid communication with the respective manifolds 242 to 260 are the valve assemblies 222 to 240.”).

	Corresponding dependent claims 12 and 14-25 further limit the subject matter of independent claim 11, and thus are also allowable at least for the same reasons as independent claim 11.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKASH K VARMA whose telephone number is (571)272-9627. The examiner can normally be reached Monday-Friday 9-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heidi R Kelley can be reached on 571-270-1831. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AKASH K VARMA/Examiner, Art Unit 1773